In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Tejada, J.), dated May 18, 1989, which, upon a fact-finding order of the same court, dated March 3, 1989, made *480after a hearing, finding that the appellant had committed acts which, if committed by an adult, would have constituted the crimes of inciting to riot and resisting arrest, adjudged her a juvenile delinquent and conditionally discharged her for a period of six months. The appeal brings up for review the fact-finding order dated March 3,1989.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Viewing the evidence in the light most favorable to the presentment agency (see, Matter of David H., 69 NY2d 792, 793), we find that it was legally sufficient to prove beyond a reasonable doubt that the appellant committed acts which, if committed by an adult, would have constituted the crimes of inciting to riot and resisting arrest (see, Penal Law §§ 240.08, 205.30).
We have examined the appellant’s remaining contention and find that it is without merit. Kunzeman, J. P., Eiber, Miller and Ritter, JJ., concur.